Title: To John Adams from William Cunningham, 29 December 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Dec. 29th. 1809.

When I wrote to you on the 9th. inst. I did not expect that I should again trouble you; nor did I look for an answer, except to the postscript, nor to that unless you chose to continue the communications you have made me embargoed in my bosom. To this hour, I can very truly assure you, that the contents of your Letters are unknown to any human being but myself, excepting those to whom they were known before their transmission to me. I would not be studious of concealing anything from my nearest friend, but as she has no curiosity to pry into my correspondences, with any body, the Letters or papers of any kind, which I consider of a confidential character, I place in an appropriate part of my scrutoire, so that the assurance above reaches to the exclusion of my other self.
But believing that you are overleaping the sentiments you used to embrace and inculcate, in the pursuit of some new design, or to gratify a resentment, I wish myself enlarged from your injunctions. And since I have seen and examined the Message of Mr. Madison at the opening of the present session of Congress, and the Documents accompanying it, I can hardly persuade myself, that my obligations to you are paramount to those which I owe my country.
I will shew you, in a very brief analysis of your Letters, wherein their disclosure would subserve the great purpose of overcoming the prejudices against one country, and of the partialities to another, which have already exhausted our treasury—enfeebled us to a condition that we are become the sport of the nation we would befriend—the contempt of the one we would injure; and which are about to ingulph us in an unjustifiable and a devouring war. The candour which would forebear this censure any longer, is itself censureable. It appears by your Letters to me in the years 1803 and 1804, that you declared yourself in possession of certain facts concerning Mr. Jefferson, which, for the reasons you assigned, you were averse to communicating by Letter—That you encouraged me to arraign “at the Bar of Reason,” the Administration of Mr. Jefferson and censured the Federalists for their inactivity—That you very intelligibly hinted, that you could verbally supply me with some materials for the manufacture of strictures—And that you very seriously declared of Mr. Jefferson, that he was under the government of the two most unfriendly passions to the liberties of a people, that can possibly reign in the bosom of a magistrate—“A mean thirst of popularity, and an inordinate ambition.” What, Sir but avariciousness of popularity, and an unruly insatiable ambition, have been the causes of all the Tyranny with which the world has been cursed? It will farther appear by your Letters, that so recently as September 1808, you passed judgment decidedly against much, nay against the most of the management during the Jeffersonian dynasty. And it appears, that subsequently to the last date, and after you had thrown off your aversion to an appearance on the public stage, you exonerated Mr. Jefferson, directly or virtually, of every allegation which had been proferred against him. Besides these things, the Letters first mentioned, contain much anti-democratical doctrine, of which I recited a specimen in my last letter. 
I agree with Burke, “That no government ever yet perished from any other direct cause but than its own weakness.” And I agree with you, where you say, in your “Defence of the Constitutions of the United States”—“It has been the common people, and not the gentlemen, who have established simple monarchies all over the world. The common people, against the gentlemen, established a simple monarchy in Cæsar at Rome, in the Medici at Florence, and are now in danger of doing the same thing in Holland.” They have done it—And are they not in danger of doing the same thing in America? “An excellent ‘writer,” you observed in the “Defence,” “Said, somewhat incautiously, that a people will never oppress themselves, or invade their own rights—This compliment, say you, if applied to human nature, or to mankind, or to any nation or people, in being or in memory, is more than has been merited. If it should be admitted, that a people will not unanimously agree to oppress themselves, it is as much as is ever, and more than is always true.” Now Sir, with Letters of the complexion I have mentioned, and with such concessions, the fullest ever made, of the fickleness of the multitude, added to the peculiar circumstances of the times, I appeal to you as to a Patriot, and demand, what shall I do? Since the appearance of the Message and Documents, I have turned this question over and over in my mind. I have examined every side and each end of it—When patriotism gives me counsel, it is difficult to find enough in my affection for you to dissuade me against its importunity—When I confess the claim of affection, I think on those who have sacrificed their children for their country—But why this perplexity since the appearance of these State Papers? Because there was no colourable occasion for the dismission rejection of Mr. Jackson; and because his dismission the refusal of him “bears a frosty sound,” and is calculated, if not intended to, bring upon us “the red pestilence.” We have no practicable means within our own command, to avert it—we can only rely for its being averted, on the moderation, or rather condescension of England—this alone can constitute “the very bottom and soul of hope.” If she keeps her crest to the elevated point, “this quarrel must drink blood.” I never examined any papers with more attention than the Correspondence between Mr. Smith and Mr. Jackson; and the proofs I had an earnestly hoped to find of the insults which would with honour bear out our in the tone she has taken, have eluded my search; and in their stead I have found, clear as day, that the fastidiousness of our diplomatic organs agents, is nothing more than the affectations of the criminal. Junius observes, that reproaches, he might as well have said he insinuations, have no power to give affliction but to “the man who, without firmness enough to avoid a dishonourable action, has feeling enough to be ashamed of it.” I am extremely sorry to find myself supported by truth in passing this judgment, on the correspondence.
Having spoken lately of Genius, I could not help thinking, when I read the correspondence, that it furnished a good illustration of what are its properties. I have seen Mr. Smith, and judging from his nose, I should suppose a drop or two of the aquæ vitae was wanting when he was begotten. As to Jackson, I know not “whence he was extraught,” but had he been born of one of the Mendesian women, at the time of their familiarity with the he–goat; or of one of the visitants of the sacred Bull in the Temple of Memphis, he would be preferred, even by a nation of Puritans to conduct a negociation of weight and intricacy, to Mr Smith. And yet Mr. Smith, with his little nose, which looks as if it “had been a counsellor to Pepin or Clotharius, it keeps state so,” can inflame the public against his unmatchable antagonist; and Mr. Giles can so much farther inflame incense them, that probably they will demand of Mr. Madison, Jackson’s Eric. The Minister “has blown our Administration to their trials, and the bubbles are out.” Not a soul of the party but “feels a fever of the mad.” Reason is as misemployed on them as “precepts to the Leviathan”. But they shall not, if I can help it, receive any accession from those who have been accustomed to venerate the name of Adams.
I do verily believe, that nothing but the firm stand taken by a great portion of the people in this septentrional section of the Union, has preserved us to this hour in peace. This disposition to Peace, is in great danger of being much relaxed by the part you are taking. Connecting your late assurance, that our situation with regard to Great Britain could not be much longer smothered, with the late transactions of the Government, I cannot get the better of my apprehensions, that there is a determination among the principals of the Democratic party to force the Country, at all events, into a war with that power. The assurance alluded to, appears to be nearly akin these Leaders are the targets at which some of your balls are aimed. If, then, there is any disagreement between your treatment now of the great body of a party, and the light in which you contemplated them when you undertook to present their true image to the eye of a foreigner; and which sketch, by recopying, you would now have received by the public as correct—From this view, I I would submit to your consideration whether it will not be more conformable to your past former estimation of the people, to point out the errours they commit collectively, than to consider them of so maleable a composition, that they will receive any beating, and take any form under the hammer and on the anvil of a few masters? I said in my last, that the parties are held together, as a chain by its links, of which the uppermost is like the battery in an electrical machine, which gives a convulsive shock to the whole chain every link. This comparison, applies justly more aptly to the organization of the parties, than to their actual devotedness to a principal—they can take motions from a fugleman, while they keep their minds; at least they think they do. As to principals, they are every where; I know of 150 in this an hundred and fifty in this country, who swing their arms, walk, look sagacious, and take a pinch of snuff, in the swaggering and swelling air of Leaders of a party. Some of them are men who would really do honor to any cause. Of such a goodly groupe as are to be found in the state, is it to be supposed, that if any number of them should be invited to a feast and be all slain, that the cause they espouse would die, and its adherents become fugitives? So far from this, so far from breaking them up by plucking up a root, it woud be found, that the party is like the Alopecunes geniculatus, which runs a little way, and sets a new root, and so on through the whole round of the field. That the Federal party had no chief to whom they implicitly obeyed, is demonstrated, I think, in Hamilton. At the time of an equal vote between Jefferson and Burr, he exerted his influence in favour of the former, but unheededly; this may be accounted for, perhaps, (I mean the preference of H.) on other grounds than disinterested patriotism; but it is eno’ to shew, that the influence of Hamilton was not imperative—that he was not an Apis. Having said, that I have been induced, by a regard to consistency, to make these remarks, I will end them with a reflection from Vattell:—“The spirit of inconsistency,” says he, “which prevailed among the Athenians, was always dangerous to that contrary to the happiness of that Republic, and was at length fatal to that Liberty of which they were so jealous, without knowing how to enjoy it.”
  The resolution not to recommend a man to office under any administration, whom you might suppose would employ the influence of his office in schemes for the subversion of the administration, is becoming your integrity and honour. With such views against an administration, no man would solicit employment who felt the power of correct principles. In regard to myself, I take no other name than that of an American, disposed to advance the interests of my country by all just and lawful means, and to maintain its rights and honour against any and every aggressor. But this may be the creed of many a man mistaken in practice; man; the soundness, therefore,  of the stock must be determined by the ramifications, as they spring out and bear in the heat of occasions. The shoots I have put out you are something acquainted with. I have displayed them in private conversation, in public debate, and through the press, to the extent its imprimaturs would permit. I cannot believe, that Mr. Madison’s productions are of a much different kind. I may, however, be mistaken, and if I am, yet, in an office under him, there would be no difficulty in exercising that prudence which would keep a man from falling out with his bread and butter, and he be yet remain the safe keeper of his own integrity. But under him, or any other, if I sustained an office on sufferance, and my superiour should insist upon it, that “a cloud is a camel—a weasel a whale, or a hawk a handsaw,” I would, in total disregard of consequences, contradict him; but the jealousy I might feel of his plans, if I expressed it at all, I would impart do it to him admonish it as mercury, the most active of medicines is administered—in grains not ounces.
On the advancement of Mr. Madison I felt much inclined to an act of oblivion, like that which passed between Thrasybulus and the Thirty Tyrants. Could we go on afterwards in peace, I wish there might be such an act a law. The spirit of such an treaty act actually passed between the American and English negociators of the Peace of 1783—and, accordingly, you addressed your Countrymen, exhorting them to conform, in good faith, to the stipulations of the treaty, and to subdue their animosities. The complaints against England now vociferated are, indeed, for transactions injuries subsequent to the peace, yet these complaints are embittered with the remembrance of the old grudge—on the other hand, the aggressions of France are palliated by the remaining sense of obligation, however erroneously indulged, towards the French, for their co–operation with us in the Revolutionary War—the passion of resentment, and of gratitude should be unfelt, they are alike unfit.
You next say, “That if you were determined to overthrow an administration, in order to introduce another, you would recommend no man—you would accept no office under it—you would advise none of your friends to accept any.” In all this I heartily agree with you. That you do not intend the annoyance of the present administration, I have what, according to the above, amounts to an assurance, for in the preceding Letter you said you were not averse to interesting yourself with Mr. Madison, or the Heads of Departments, in favour of a candidate whom you might think worthy. My disposition towards the Administration will depend upon its conduct—I feel no tye to names, I am bound only to principles. Under any administration I should oppose the doctrine, too rigidly enforced, of giving  “to friends the wages of their virtue—to foes the cup of their deservings.” A goverment which guides the distribution of its favours and deals its displeasure by this rule, too strictly executed, (for the rule is not undeserving of respect,) must descend from the high ground of principle, to a petty squabble of who shall be in and grin, and who out and pout.
I was hostile to Mr. Jefferson’s Administration, and for that reason principally, I never thought of being in place under it. I never could see any thing to satisfy me, that he was a profound statesman, but much to convince me that he was superficial—that he was actuated by a mean thirst for popularity—and that the Constitution itself was not a bulwark against his revengeful spirit. In all this it is possible I may be mistaken, and, although supported in my opinion by the highest authority, I sincerely wish I may be, for notwithstanding the distressing experience I have had of the villainy of which man is capable, I am yet impel’d more by my disposition than is due to principle, to judge charitably. Although you have lately honoured him with the favour of your opinion, that he is not the lover of France, the hater of England, and the enemy of Commerce, which he has been represented to be, and with other testimonials, yet there is one recent fact which, if your patience will endure, I will state to shew why I think he feels partial to France and inimical to England. On the meeting of Congress last November, the Committee which draughted the Report on our Foreign Relations, speak (the most laboured document before Congress,) speak of “a proposition to repeal the Embargo, so far as relates to those powers which have not passed, or do not execute any decrees injurious to the neutral rights of the United States,” in the following manner:—“The true effect of the proposition,” say the committee, “would be to open an indirect trade with Great Britain, which, through St. Bartholemews and Havannah, Lisbon, Cadiz or Gottenburg, would receive at reduced prices by glutted markets, and for want of competition, all the provisions,” &c.…  “Nor can it be doubted,” say they, “that a measure which would supply exclusively one of the belligents would be war with the other.” The Report was drawn high–priests who have instructed me at her holy altar, and when I bow at her shrine, I breathe their inculcations in the following apostrophe:—
O Liberty! thy patron and thy opposer, are Order
Nam’d and Anarchy. Benignant as Nature, thy rule
Like her’s, is by establish’d laws. Abounding sustenance,
And the exuberant ellegancies of life, on the subordination
Of the satellites owe their regular production:—And
Independence, and the various blessings of civilized existence,
On the immutability of thy laws are no less dependent.
O that Men would learn thy code, and write it in
Their calendar for observation. Unimpeded would they
Revolve our political, temperate, abundant, variegated
And yet nicely balanc’d, as our natural years. Thus
Revolving, a tyrannic domination, barren, pinching
And obdurate as the Laplandian region, could
Ne’er encircle us with its “waist of iron.”
This may not be poetry, but its political orthodoxy I can prove by a small but significant anecdote: I made you a visit in the year 1792, in company with Mr. J. Q. A. The floor of the room in which the company sat, was covered with a new painted canvass. The figures arrested some attention, and it was generally concluded, that the painting represented the street of some antient city—assenting, with the rest, to this, you remarked, that the city which had such streets was not under the government of Selectmen; from which I drew the inference, that, in your opinion, the objects of legislation, even  within the limitted circle of municipal authority, could not be brought to any approach to perfection without energy and Order. How much more is an energetic regulation necessary to the attainment, by a Nation, of all the advantages of civil rule?
With veneration and affection, / I am, Dear Sir, / Your obliged Friend & Servant

Wm. Cunningham, Jr 

   To come in at page 2.) And your Letter of the 22d. of June, contains a most unfortunate confession. You therein say, that your Daughter–in—law, on a particular occasion, exclaimed. “I know, Sir, that your two sons are very much delighted that you have taken the subject up. This,” you add, “I knew as well as she did.” This confession is unfortunate insomuch as it broadens the ground for the suspicion of an ascendancy over you by your sons, which stood on the public conduct of the eldest of them. It is not absent from me, that you lately told me, that your son, now with you, knows nothing of your plan; but surely he will not think himself complimented by an assurance, that he is much delighted with what he does not understand. Neither his filial affection, nor his confidence in you, can deserve a compliment of this extent.
